Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 28 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 28-29 Aug. 1822
				
				August 28. One of the companies having turned out in the State House Gardens, makes the view from our house quite picturesque, and the scene very animated, as they are all in fine Uniforms Drums Fifes &c &c—There is something so gaudy, and imposing in the display of Military pomp, even under its worst aspect, that it is not surprising that the people under Military despotisms should be so servile and so humble—Like the Pomp of the Roman Catholick Church, it subdues the imagination, and let what will be said to the contrary, these stately shows have a prodigiously powerful effect upon mankind in all stages of society—Proud reason may boast, but the senses will have sway—Nature itself is gaudy; look at the Birds of the air with their variegated plumage; the Beast’s of the Field with their spotted, striped, and motley garments; and that inexhaustible beauty, of the richest, most glowing, and brilliant harmony of colours, which almost dazzles the eyes of the beholder, in a cultivated Garden, where the Flowers of every rank and description seem to vie with each other in the gayest attire, reposing on the broad Green lap of their Mother Earth, which seems to be spread purposely to heighten and magnify their many and ever changing beauties—How to view such objects perpetually, how is it possible for us not to acquire congenial tastes, and delight in all that is splendid—Again I am run away with, and must stop my flighty pen—Has Van Coble prop’d up the sinking floor in the Drawing Room? If not pray have it done directly; or they will say we want to knock Congress in the head, and crush them at one stroke—This would be too cruel a loss to the Nation; such talents generally speaking could not be replaced—Who is the Author of Old England—There is a good deal of affected simplicity in it.—and some vulgarity—and many old scraps not very interesting—But I have not finished reading it, and an opinion is not fair at present—it is quaint enough to be Alexanders, if not his perhaps it belongs to the race. can it be brother John’s?—If it is Alexanders, his Europe is to my taste a better thing—Mr. Biddle called again and Mr Saul The first of is these Gentlemen is a remarkably pleasant gentlemanly man & the mildness and suavity of whose manners render him a most agreeable companion—This is a man who would shine in an elevated situation as he possesses an easy self confidence, and a degree of fashionable refinement, calculated to fit him for what is termed the great world—One of Chesterfields favourites, practicing the “suaviter in Modo” and doing every thing in minuet time—In Mr B. this seems to spring from an easy temper, and an amiable disposition, and not from habitual disguise, or studied polish—He was so polite as to bring me some books which however I have not yet perused—Duane is selling off, and is to quit Philadelphia for South America; I suppose to visit his dear friend Emperor Iturbide, who I hope will keep him at Mexico—I expect however if his Imperial Majesty does not present him with a mine at least, old D— will make every exertion to undermine him—Mr Saul leaves this for Boston tomorrow—Evening alone—your Letter enclosing the order came to day and I notice the remark concerning blank covers, and sealed Letters—As mine to George was merely a Letter of advice which as you have experienced, I am too fond of giving—I sealed it that it might not pain his feelings, and I sent it in a blank cover because having written to G— I supposed you would hear that  all was well: and I am really afraid of becoming wearisome to you by bestowing all my tediousness upon you—I thank you most sincerely for your kind expressions concerning my journal; but am fully aware that it requires all the affection which I flatter myself you feel for me, to enable you to read it—It is an excellent transcript of a mind, that is “every thing by starts and nothing long” much given to rattle and to very little purpose—29 I have just received a Letter from Charles who has had a severe billious attack, and who was still confined to his chamber by order of the Doctor—The poor fellow writes a pitiable account of his loneliness over at the Farm house, as John could not leave Cambridge; and deplores the loss of the books with bitterness, as nothing was left but a controversial book of Mr. Clarks, and the “Rights of Woman” which are rights he dont seem inclined to study or to understand—He says he has a visit from his Uncle once a day; but that he is no favourite in that quarter—That Louisa when she appears amuses him with complaints, but that Mrs. T. B. chats in her way for a few minutes, and then he is left to view the prospects till he is ennuyée a la môrt. But he is a Sophomore, and that makes up in part for his confinement—He expected John out in the Evening with Shaw—His Letter is dated 24th—I am very sorry to hear of the indisposition of Mr. Smith and Carolines family—My Patient is I flatter myself rapidly recovering, and I sincerely pray to God that this favourable change may be permanent—Many enquiries are dailey made about the promised book—You have I fear undertaken an arduous task; but mountains to you are mole hills; and I have no doubt of your accomplishing it most successfully—The subject however is of a nature which few will thoroughly understand; as I presume from its nature it requires some acquaintance with the Law of Nations to comprehend the question—
				
					
				
				
					As I keep no copies of my journals you are exposed to constant repetitions which you must excuse—
				
			